Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 9, 1976 and made after a hearing, which found petitioner guilty of one specification and fined him one day’s pay. Determination confirmed and proceeding dismissed, on the merits, with costs. The record reveals that the determination of the respondent is supported by substantial evidence (see Matter of Collins v Codd, 38 NY2d 269; Matter of Pell v Board of Educ., 34 NY2d 222). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.